Boyce, J.
The affidavit of defense filed in this case is manifestly made within the purview of Section 16, Chapter 191, Volume 26, Laws of Delaware, 404 (the uniform act of negotiable instruments), respecting the character and purpose of the delivery of a negotiable instrument.
The defense relied upon by the affidavit is to the effect that the note sued upon was in the language of the statute, delivered for a special purpose only, and not for the purpose of transferring the property in the instrument. The affidavit raises such a doubt in the minds of the court, that we are constrained to deny judgment on the plaintiff’s affidavit of demand.
Judgment is refused.